Citation Nr: 0819756	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The April 2005 rating decision shows that the RO decided that 
new and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claim 
for service connection for hearing loss but denied the claim 
on the merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the hearing 
loss claim.  


FINDINGS OF FACT

1.  By an unappealed decision dated in June 1980, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss. 	

2.  Evidence submitted subsequent to the June 1980 decision 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for hearing loss and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  		

3.  Expert opinion does not link tinnitus to his active duty 
service.


CONCLUSIONS OF LAW

1.  The rating decision of June 1980 is final.  38 U.S.C.A. § 
4005(c) (West 1976); 38 C.F.R. §§ 3.10419.118, 19.153 (1979). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).   

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in January 2005, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO also informed the veteran that his hearing 
loss claim had previously been denied because the condition 
pre-existed service and had not been shown to be aggravated 
therein.  The RO informed the veteran that to reopen the 
claim, he needed to submit evidence relating to this fact.  
Id.  

The RO also advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  
 
A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's hearing loss claim.  
Thus, no disability rating or effective date will be assigned 
and failure to notify the veteran of these elements has 
resulted in no prejudice.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that VCAA notice errors 
are presumed to be prejudicial and it is VA's duty to rebut 
the presumption).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and provided the veteran with a VA 
audiological examination.  The veteran informed VA in 
correspondence dated in January 2005 that he had no military 
records in his possession.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

Hearing Loss

The veteran is attempting to reopen a claim of entitlement to 
service connection for hearing loss that the RO denied in a 
rating decision dated in June 1980.  In correspondence dated 
in July 1980, the RO informed the veteran of the denial and 
advised him of his procedural and appellate rights.  The 
veteran filed a notice of disagreement with that decision in 
August 1980.  In November 1980, the RO provided the veteran 
with a statement of the case and a VA Form 9 (Appeal to Board 
of Veterans' Appeals).  The veteran did not return a 
completed VA Form 9 and the June 2008 RO decision became 
final.  In December 2004, the veteran filed a request to 
reopen the previously disallowed claim of entitlement to 
service connection for hearing loss.  

A veteran may reopen a finally adjudicated claim, but only by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  Under applicable 
regulation, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

Evidence and Analysis

Prior to the last final denial of the veteran's hearing loss 
claim June 1980, the RO considered the veteran's service 
medical records and DD Form 214, an audiogram from the 
Medical Center of Flourissant, dated in October 1979, a 
progress note, dated in April 1980, and a written statement 
from the veteran in support of his claim.

The veteran's service medical records included a total of 
four audiological evaluations.  The veteran's enlistment 
examination report, dated in April 1966, included the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
25
--
55
LEFT
15
5
15
--
25

A chronological record of medical care, dated in July 1966, 
included the following results from an audiological 
evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
40
LEFT
15
0
5
30
45

A report of a flight physical examination, dated in September 
1968, included the following results from an audiological 
evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
40
LEFT
5
10
15
40
40

Finally, the veteran's separation examination report, dated 
in September 1968, included the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
30
30
LEFT
20
10
10
20
30


In the audiological examination report dated in October 1979, 
the examiner reported that an audiogram showed bilateral mild 
sloping to severe high frequency sensorineural hearing loss.  
The veteran was also noted to have impaired speech 
discrimination.  

In the progress note dated in April 1980, the examining 
physician reported that the veteran presented with complaints 
of blockage of the left ear and constant ringing.  The 
veteran's history was notable for loud noise in service.  

In the veteran's written statement, dated in October 1980, he 
asserted that his hearing loss had not pre-existed service as 
the RO had informed him in a letter dated in September 1980.  
The veteran alleged he had been exposed to noise as a crew-
chief on a C-130A turbo-prop cargo plane while in the air 
force.  The veteran asserted that his hearing was affected at 
that time and that his hearing had worsened ever since.  The 
veteran's DD Form 214 confirmed his military occupational 
specialty was Aircraft Maintenance Specialist and that he had 
completed an Aircraft Mechanic Technical Turbo Prop Course.

Subsequent to the last final denial in June 1980, evidence 
submitted included additional lay statements from the veteran 
and a VA audiological examination report, dated in March 
2005.

In his VA Form 9, dated in November 2005, the veteran 
asserted that he was exposed to noise so loud in the service 
that it caused pain.  The veteran asserted that this noise 
aggravated his sensorineural hearing loss.  The veteran 
offered similar contentions in statements dated in December 
2004, January 2005 and May 2005.  

In the VA examination report, D.J., CCC-A (Certificate of 
Clinical Competence in Audiology), confirmed that he had 
reviewed the veteran's claims file in conjunction with the 
evaluation.  D.J. also discussed the veteran's pertinent 
medical history, including the audiograms found in the 
veteran's service medical records.  

D.J. reported the following audiological evaluation findings 
in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
90
95
LEFT
30
45
75
85
85


Speech discrimination scores per the Maryland CNC List were 
56 percent in the right ear and 56 percent in the left ear.  
D.J. diagnosed bilateral sloping mild/severe sensorineural 
hearing loss with poor speech recognition.  

D.J. concluded that it was not as likely as not the veteran's 
military service caused any undo progression of the already 
existing hearing loss.  In making this conclusion, D.J. cited 
the veteran's induction and separation physical examination 
reports.  D.J. noted that at the veteran's discharge, hearing 
had actually improved in 2000 Hertz in the right and 4000 
Hertz in the right.  D.J. also noted that although the 
hearing threshold in the right ear at 4000 Hertz changed from 
25 to 30 decibels, such a shift was "a minor fluctuation not 
considered indicative of any significant change in hearing."  
Based on the separation and induction audiograms, D.J. 
concluded that the veteran's military duty did not result in 
any significant increase in hearing loss and in fact, the 
argument could be made that the veteran's hearing improved 
while in the military.

The Board does not find that the evidence submitted 
subsequent to the last prior final denial of the veteran's 
hearing loss claim in June 1980 is new and material.  The 
additionally submitted evidence consists of the veteran's lay 
statements concerning his in-service noise exposure and onset 
of his hearing loss, and medical evidence showing that his 
hearing loss existed prior to service and was not aggravated 
therein.  This type of evidence was in the claims file before 
June 1980. 
Moreover, the additionally submitted evidence does not relate 
to an unestablished fact necessary to substantiate the claim; 
namely, that the veteran hearing loss was first manifest 
during service or aggravated therein.  Instead, it is 
cumulative of what was already in the file at the time of the 
last prior final denial of the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  



Tinnitus

According to the VA audiological examination report, dated in 
March 2005, the veteran reported experiencing bilateral, 
constant tinnitus since his military service.  The Board has 
reviewed the entire claims file and finds the evidence both 
for an against the veteran's claim to be relatively equal.

The pertinent medical evidence consists of the veteran's 
service medical records, a progress note dated in April 1980, 
and a VA audiological examination report, dated in March 
2005.  None of these records showed that tinnitus began 
during or was otherwise related to the veteran's active duty 
service.  The veteran's service medical records were negative 
for any complaints or diagnoses of tinnitus.  The earliest 
record of treatment for tinnitus was found in the April 1980 
progress note.  In that note, the examining physician 
reported that the veteran presented with complaints of 
blockage of the left ear and constant ringing.  The veteran's 
history was notable for loud noise in service.  The examining 
physician did not provide any opinion regarding the etiology 
of the veteran's ringing in the ear.  

The VA audiological examination report also failed to support 
the veteran's claim.  In that report, D.J., CCC-A, concluded 
that the veteran's tinnitus was not as likely as not related 
to the veteran's military duty.  D.J. discussed the veteran's 
service medical records showing an improvement in his high 
frequency sensorineural hearing loss during his military 
duty.  D.J. stated that because of this improvement, it was 
apparent that the veteran wore hearing protection in service.  
D.J. stated that in his opinion, the most likely cause of the 
tinnitus was the noise exposure that the veteran encountered 
prior to active duty, which consisted of recreational 
hunting.  This report does not support the veteran's claim.

Although the medical evidence does not support the veteran's 
claim, the veteran is competent to provide his own lay 
statements linking his tinnitus to his active duty service 
because tinnitus (i.e. ringing in the ears) is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).  When a veteran is competent to provide lay 
statements that a disability began in service, the question 
turns to whether such lay statements are credible.  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

Weighing against the claim is the absence of any complaints 
of ringing in the ears during the veteran's service or for a 
decade thereafter.  Although the absence of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence, the lack of such 
records does not, in and of itself, render lay evidence not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).   The dispositive factor, however, is that 
the opinion of a competent medical expert does not attribute 
tinnitus to service. 




ORDER

1.  New and material evidence having not been received, 
entitlement to service connection for hearing loss, is 
denied.

2.  Service connection for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


